                     1   MANATT, PHELPS & PHILLIPS, LLP
                         GREGORY N. PIMSTONE (Bar No. CA 150203)
                     2   Email: gpimstone@manatt.com
                         11355 West Olympic Boulevard
                     3   Los Angeles, CA 90064-1614
                         Telephone: (310) 312-4000
                     4   Facsimile: (310) 312-4224
                     5   MANATT, PHELPS & PHILLIPS, LLP
                         JOSEPH E. LASKA (Bar No. 221055)
                     6   E-mail: jlaska@manatt.com
                         CARRI BECKER MAAS (Bar No. 245816)
                     7   E-mail: CMaas@manatt.com
                         One Embarcadero Center, 30th Floor
                     8   San Francisco, CA 94111
                         Telephone: (415) 291-7400
                     9   Facsimile: (415) 291-7474
                10       Attorneys for Defendant
                         CALIFORNIA PHYSICIANS’ SERVICE
                11       dba BLUE SHIELD OF CALIFORNIA
                12       [Additional counsel listed on the next page]
                13
                14                             UNITED STATES DISTRICT COURT
                15                          NORTHERN DISTRICT OF CALIFORNIA
                16
                17       LAUREN VON BLOHN, an                      Case No. 3:18-CV-4228-EMC
                         individual,
                18                                                 Hon. Edward M. Chen
                                         Plaintiff,
                19                                                 STIPULATION TO DISMISS
                         v.                                        ENTIRE ACTION WITH
                20                                                 PREJUDICE
                         CALIFORNIA PHYSICIANS’
                21       SERVICE, d/b/a BLUE SHIELD OF
                         CALIFORNIA, a California
                22       corporation, in its capacity as
                         ERISA-fiduciary insurer and
                23       administrator of the Charles M.
                         Salter Associates Health and Welfare
                24       Plan,
                25                       Defendants.
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                         STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
   SAN FRANCISCO                                           3:18-CV-4228-EMC
                     1   CREITZ & SEREBIN LLP
                         Joseph A. Creitz, Cal Bar No. 169552
                     2   joe@creitzserebin.com
                         Lisa S. Serebin, Cal Bar No. 146312
                     3   lisa@creitzserebin.com
                         100 Pine Street, Suite 1250
                     4   San Francisco, CA 94111
                         415.466.3090 (tel)
                     5   415.513.4475 (fax)
                     6   Attorneys for Plaintiff
                         LAUREN VON BLOHN
                     7
                     8
                     9
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                        STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
   SAN FRANCISCO                                          3:18-CV-4228-EMC
                     1         Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties, through
                     2   their counsel, stipulate that this entire action is dismissed with prejudice, each party
                     3   to bear its own attorneys’ fees and costs.
                     4         SO STIPULATED.
                     5
                     6   Dated: February 21, 2019                     CREITZ & SEREBIN LLP
                     7
                     8
                                                                      By: /s/ Joseph A. Creitz*
                     9                                                  Joseph A. Creitz
                                                                        Attorneys for Plaintiff
                10                                                      LAUREN VON BLOHN
                11       Dated: February 21, 2019                     MANATT, PHELPS & PHILLIPS, LLP
                12
                13                                                    By: /s/ Joseph E. Laska*
                14                                                      Joseph E. Laska
                                                                        Attorneys for Defendants
                15                                                      CALIFORNIA PHYSICIANS’
                                                                        SERVICE dba BLUE SHIELD OF
                16                                                      CALIFORNIA
                                                                         *Under  SLocal
                                                                                  TRICRule 5-1(i)(3), the filer
                17                                                         ES DIthat
                                                                         attests     all signatories
                                                                                         TC          have
                                                                         T
                18                                                     TAconcurred in the filing of this
                                                                         document.
                                                                                                O
                                                                  S




                                                                                                 U
                                                                 ED




                                                                                                  RT


                19
                                                                                     TED
                                                             UNIT




                                                                               GRAN
                20
                                                                                                         R NIA




                21                                                                               n
                                                                                   dward   M. Che
                                                             NO




                                                                           Judge E
                                                                                                         FO




                22
                                                              RT




                                 DATED: 3/5/2019
                                                                                                     LI




                23                                                    ER
                                                                 H




                                                                                                    A




                                                                           N                         C
                24                                                             D IS T IC T    OF
                                                                                     R
                25
                26
                27
                28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                          STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE
   SAN FRANCISCO                                            3:18-CV-4228-EMC
